Order

PER CURIAM.
David Mandelbaum appeals the judgment entered against him in the civil suit brought by Marwan Chebaro related to Chebaro’s interest in a restaurant. Mr. Chebaro also appeals the judgment seeking a remand for a trial on punitive damages. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).